United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 12-1026
                                  ___________

Kent Thorsheim,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the Southern
                                        * District of Iowa.
State of Iowa; Polk County Iowa; City *
of Des Moines; Keri Jobe; Cindy         * [UNPUBLISHED]
Miller; Janis Lavorato; Julie Burger;   *
Roger J. Kuhle; Mark Godwin;            *
John Paul Roehrick,                     *
                                        *
             Appellees.                 *
                                   ___________

                            Submitted: June 21, 2012
                               Filed: July 2, 2012
                                ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      In this 42 U.S.C. § 1983 action, Kent Thorsheim appeals the district court’s1
dismissal of his complaint. Upon careful de novo review, see Reynolds v. Dormire,

      1
        The Honorable James E. Gritzner, Chief Judge, United States District Court
for the Southern District of Iowa, adopting the report and recommendations of the
Honorable Celeste F. Bremer, United States Magistrate Judge for the Southern
District of Iowa.
636 F.3d 976, 979 (8th Cir. 2011) (dismissal for failure to state claim reviewed de
novo); Knutson v. City of Fargo, 600 F.3d 992, 995 (8th Cir. 2010) (dismissal for
lack of subject matter jurisdiction reviewed de novo), we find no basis for reversal.
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-